Citation Nr: 1032562	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  04-07 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD), an 
adjustment disorder, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from March 1986 to March 1989 and 
from November 1989 to March 1994.  He also had additional U.S. 
Army National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In August 2006, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

In September 2007, the Board denied the Veteran's claim of 
service connection for PTSD.  The Veteran appealed to the U.S. 
Court of Appeals for Veterans Claims (Court).  In October 2008, 
VA's Office of General Counsel filed a Motion for Remand of the 
Board's September 2007 decision with the Court.  The Court 
granted this motion in a December 2008 Order, vacating and 
remanding the Board's September 2007 decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has contended that he incurred PTSD during active 
service.  Specifically, he has contended that several in-service 
stressors which occurred during his active service in the Persian 
Gulf War contributed to or caused his PTSD.  While stationed in 
the Persian Gulf he reported seeing combat, firefights and 
shelling; seeing burned and wounded Iraqi soldiers; and handling 
Iraqi dead.  He also reported reconnaissance duties under enemy 
fire as a member of a protective force while in Iraq and that he 
was held prisoner for several months at some time during his 
military service.  

The Board denied the Veteran's claim of service connection for 
PTSD in September 2007 because the Veteran had not responded to 
requests for additional, more specific details regarding his 
stressors and because the Joint Services Records Research Center 
(JSRRC) could not complete a request for verification of the 
claimed stressors as the Veteran had not reported any time 
periods during which a search for his unit history could be 
conducted.  A response from the National Personnel Records Center 
(NPRC) revealed that there was no record of the Veteran's 
confinement as a prisoner of war.  

The Motion for Remand noted that the Veteran identified the 
nature and approximate date of his stressors, as internet 
research performed by the VA Office of the General Counsel 
revealed that units of the 197th processed Iraqi POWs and wounded 
during Operation Desert Storm and that the combat phase of the 
Gulf War occurred between January 16 and February 28, 1991.  The 
Motion for Remand also noted that military records showed that he 
served with the 197th Infantry Brigade (Separate) during 
Operation Desert Shield.  Therefore, the Motion for Remand found 
that the claim should be remanded for verification of his Gulf 
War stressors and subsequent readjudication.  

There is evidence in treatment records of several Axis I 
diagnoses, including an adjustment disorder and depression.  
Based on these additional psychiatric diagnoses, the Board also 
finds that an additional medical examination is required in order 
to reconcile the various diagnoses of record, as well as to 
address whether such conditions are related to service.  Clemons 
v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

Accordingly, the case is REMANDED for the following action:

1.  The RO should prepare a letter asking the 
JSRRC to provide any available information 
that might corroborate the Veteran's alleged 
stressors in service, specifically that his 
in-service duties involved reconnaissance of 
enemy Iraqi positions which exposed him to 
bombing and shelling, seeing burned and 
wounded Iraqi soldiers, and handling Iraqi 
dead while he was assigned to Headquarters, 
197th Infantry Brigade, 24th Mechanized 
Infantry Division, during the combat phase of 
the Gulf War between January 16, 1991, and 
February 28, 1991.  Copies of any pertinent 
service personnel records should be enclosed 
with that request.  Any available unit 
records and histories should be requested 
from the JSRRC.  If indicated by the JSRRC, 
the RO should also contact the NPRC and/or 
the National Archives and Records 
Administration (NARA). 

2.  Thereafter, the Veteran should be 
accorded a VA examination to determine the 
nature, extent, and etiology of any 
psychiatric disorder, including PTSD that he 
may have.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in connection 
with the examination. The examination report 
should include a detailed account of all 
psychiatric pathology found to be present.  
In rendering these opinions, the examiner is 
requested to attempt to reconcile the various 
mental health diagnoses of record.  The 
examiner should specify which symptoms are 
associated with each of the disorder(s).  If 
certain symptomatology cannot be 
disassociated from one disorder or another, 
it should be specified.  The examiner is 
requested to indicate whether it is at least 
as likely as not (50% probability) that any 
current psychiatric disorder, including PTSD, 
is related to an event, injury, or disease in 
service. [The examiner should be informed 
that only a verified stressor may be used to 
support a diagnosis of PTSD.]  A complete 
rationale must be provided for any opinion(s) 
expressed.  If the requested opinion(s) 
cannot be provided, then the examiner(s) must 
explain why in his or her examination report.

3.  Thereafter, readjudicate the Veteran's 
claim of service connection for an acquired 
psychiatric disorder, to include PTSD.  If 
the benefits sought on appeal remain denied, 
the appellant and his representative should 
be provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


